DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yungping Chiang on December 17, 2021.
With respect to the claims filed November 28, 2021, please make the following amendments: 
Delete the following limitations from claim 1: “for regulating power supply”, “for adjusting oxygen supply and recovering residual gas”, and “for degrading contaminants from wastewater”;
Amend claim 1 so that “Uninterruptible Power Supply power supply” appears as just --Uninterruptible Power Supply--;
Modify claim 3 as follows: --wherein the electrochemical cathode is selected from the group consisting of a ferrite-modified Mxene layered gas diffusion electrode[[,]] and a ferrite-modified carbon fiber cloth electrochemical cathode 
Modify claim 6 as follows: “wherein the micro-nano aeration disk discharges micro-nano bubbles[[;]] and the micro-nanobubbles have a size of 200 nm to 500 nm
Amend line 2 of claim 9 such that “Uninterruptible Power Supply (UPS)power supply” appears as --Uninterruptible Power Supply (UPS)--. Amend line 3 of claim 9 such that “the UPS power supply” appears as --the UPS--.
Reasons for Allowance
Claims 1–3 and 6–9 are allowed. The following is Examiner’s statement of reasons for allowance: the prior art does not appear to teach nor fairly suggest each of the collective features of independent claim 1. Likewise, such collective features could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773